Citation Nr: 1434533	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-47 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for residuals of a groin injury.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The Board notes that the Veteran filed a VA Form 21-526b in May 2012 to reopen his claim of entitlement to service connection for a bilateral foot disorder.  However, as this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a prior final August 2005 decision, the RO determined that the Veteran did not have a current groin disorder that was a result of disease or injury incurred in or aggravated by his military service. 

2.  The Veteran filed a petition to reopen this claim in November 2009.  

3.  The additional evidence received since the August 2005 RO decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim for a groin disorder, and does not raise a reasonable possibility of substantiating the claim.

4.  A right knee disorder did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

5.  A left knee disorder did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied the prior claim of entitlement to service connection for a groin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim for service connection for a groin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).

3.  A right knee disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A left knee disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in December 2009, prior to the April 2010 denial of his petition to reopen.  

Also in this December 2009 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection for a groin disorder and a bilateral knee disorder together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, and VA treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a February 2010 VA examination concerning his claims of entitlement to service connection for bilateral knee disorders.  The Veteran has expressed disagreement with the results of that examination, but has not alleged that it is inadequate.  In addition, the record does not otherwise suggest that the examination is insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Further, since the Board is not reopening the groin claim, the Board is not required to have him undergo a VA compensation examination for a medical nexus opinion.  Therefore, the Board considers it unnecessary to remand for an additional VA examinations or medical opinions concerning the Veteran's claims.  

The Board likewise considers it unnecessary to remand for an additional hearing as the Veteran has already had the opportunity to testify before the undersigned.  See 38 C.F.R. § 20.700(a) (2013).  The transcript of the March 2014 hearing reflects that the undersigned set forth the issue on appeal at the start of the proceeding, then focused on the elements necessary to substantiate the claims and sought to identify any further development that was required.  Such actions satisfied the duties of a Veterans Law Judge to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, a failure to comply with 38 C.F.R. § 3.103(c)(2), or a similar prejudicial error, on the part of the undersigned.  Moreover, there is no indication that the Veteran has been denied due process, either during his hearing or at any other time throughout the appeal. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Evidence

The RO first considered and denied a groin injury claim in an August 2005 rating decision.  At the time of the August 2005 rating decision, the RO reviewed the Veteran's service treatment records, considered the Veteran's own statements that he suffered a boxing injury to the groin in service, VA treatment records dated since 2000 showing pain in the groin, and the report of a July 2005 VA examination.  The RO concluded the Veteran did not have a chronic disability to the groin that is due to the Veteran's military service.  

The RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  However, he did not file a Notice of Disagreement with the August 2005 rating decision.  As such, this RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the August 2005 RO decision, the only additional evidence received are the Veteran's repetitive statements during his hearing testimony that he suffered an injury to the groin in service, and VA treatment records dating from August 2005 to the present.  However, these VA treatment records do not show any currently diagnosed groin disorder.  There are notations of pain to the groin, but this was also present in VA treatment records dated prior to August 2005, and pain was noted during the July 2005 VA examination.  Therefore, while the VA treatment records dated since the August 2005 rating decision and the Veteran's hearing testimony are new in that they were not of record at the time of the prior final rating decision, this evidence is not material since it does not show that the Veteran has a clinically diagnosed disorder of the groin.  Therefore, the claim is not reopened and the appeal is denied.  

III.  Service Connection Claims

The Veteran contends that he is entitled to service connection for right and left knee disorders as a result of injuries sustained during service due to repeated parachute jumps. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran contends that his right and left knee conditions, diagnosed as degenerative joint disease (DJD), were caused by repeatedly jumping from planes and landing awkwardly.  The Veteran's service treatment records (STRs) show that he was treated for a left knee strain in service in October 1976 and that he injured his knee running upstairs in December 1976.  The STRs do not indicate which knee was injured in December 1976.  However, during his December 1976 separation examination, there was no mention of either of these knee injuries.  

Post-service VA treatment records, dating from 2000, show the Veteran's complains of right and left knee pain.  In August 2001, it was noted the Veteran suffered a left knee strain in March 2001.  A March 2005 VA treatment record also noted chronic left knee pain and new onset right knee pain.  Despite numerous complaints of pain and treatment for a left knee strain, none of this evidence suggests an association between the diagnosed knee disorders and the Veteran's service.  Rather, the evidence reflects that DJD of the right and left knees manifested many years after service, beginning in 2001, at the earliest.  

In February 2010, the Veteran was scheduled for a VA examination to determine the nature and etiology of the DJD of the right and left knees.  Following a review of the claims file, including service treatment records and post-service VA treatment records, the VA examiner concluded the Veteran's DJD of the right and left knees is not caused by or the result of his military service.  As rationale for this unfavorable opinion, the examiner noted the single incident in service pertaining to the left knee.  The examiner also noted that the Veteran has typical x-ray evidence of age acquired DJD of the bilateral knees and it is equal in both knees.  The examiner concluded that there is not enough evidence in the STRs to indicate the Veteran received any kind of trauma that would produce premature degenerative disease, and there is no x-ray evidence of it.  There are no conflicting opinions.  

Further, there is no competent medical evidence of record reflecting that the Veteran demonstrated DJD of either the left or right knee to a compensable degree within one year of discharge from active duty, and the VA examiner's opinion also weighs against this finding.  Otherwise, there is no medical evidence of record indicating that the Veteran's DJD of the right and left knee were caused or aggravated by his active duty service.  Accordingly, entitlement to direct service connection under 38 C.F.R. § 3.304 for both conditions or to presumptive service connection for this condition under 38 C.F.R. § 3.309(a) is not shown. 

The Veteran has stated his personal belief that his right and left knee disorders are due to his military service.  The Veteran is competent to report pain in his knees as during service, and he is competent to report pain since, but he is not competent as a layperson to opine regarding the etiology of DJD that demonstrably became manifest many years after service.  Kahana, 24 Vet. App. 428.  As to the Veteran's current contentions that he has had DJD since service, the Board does not find that probative, as it is inconsistent with both his own report of his health at the time of service separation, and the medical evidence at that time and in the many years since.  Likewise, it is not entirely consistent with the multitude of VA treatment records dating since 2000 where he made no mention of knee problems in connection with military service.

In sum, the Board has found the Veteran does not have DJD of either the left or right knee that is incurred in, due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

New and material evidence having not been submitted, the claim to reopen service connection for a groin disorder, is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


